Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2021

                                     No. 04-21-00224-CV

           IN THE INTEREST OF D.A., A.A.R., C.R., C.P.R., Z.C., CHILDREN

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01496
                         Honorable Peter A. Sakai, Judge Presiding


                                        ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellee’s brief was originally due to be filed on August 16, 2021. On August 16, 2021,
appellee filed a motion requesting an extension of time to file its brief.

        The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

        Appellee’s motion is GRANTED. It is ORDERED that appellee’s brief must be filed no
later than August 23, 2021. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court